Citation Nr: 0201237	
Decision Date: 02/06/02    Archive Date: 02/11/02	

DOCKET NO.  98-21 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to special monthly pension based on the need for 
the regular aid and attendance of another or at the 
housebound rate.


REPRESENTATION

Appellant represented by:	Leonard B. Melvin, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1951 to September 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  


FINDINGS OF FACT

1.  The veteran's disabilities include status post 
decompressive lumbar laminectomy with arthritic change, 
evaluated as 40 percent disabling; arthritic changes of 
digits 2, 3, 4, and 5 of the right hand, evaluated as 40 
percent disabling; status post decompressive cervical 
laminectomy with arthritic changes, evaluated as 30 percent 
disabling; arthritic changes of digits 2, 3, 4, and 5 of the 
left hand, evaluated as 30 percent disabling; generalized 
anxiety disorder, evaluated as 30 percent disabling; 
arthritic changes of the right wrist, evaluated as 30 percent 
disabling; arthritic changes of the left wrist, evaluated as 
20 percent disabling; type II diabetes mellitus, evaluated as 
20 percent disabling; greater trochanter bursitis involving 
the left hip, evaluated as 10 percent disabling; degenerative 
change of the thoracic spine, evaluated as 10 percent 
disabling; hypertension, evaluated as 10 percent disabling; 
imbalance, evaluated as 10 percent disabling; and benign 
prostatic hypertrophy, history of erectile dysfunction, 
seborrheic dermatitis, post operative residuals of 
cholecystectomy, and scars, all evaluated as noncompensably 
disabling. 

2.  The veteran is not blind, or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; is not a patient in a nursing home because of mental or 
physical incapacity; and has not established a factual need 
for aid and attendance.  

3.  The veteran can walk unassisted and is able to feed, 
bathe, and clothe himself.  He does not require care or 
assistance on a regular basis to protect him from the hazards 
or dangers incident to his daily environment.  

4.  The veteran does not have any disability that is rated as 
100 percent disabling and he is not bedridden, nor 
substantially confined to his home or immediate premises by 
reason of permanent disabilities.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension based 
on the need for regular aid and attendance or by reason of 
being housebound have not been met.  38 U.S.C.A. §§ 1502, 
5102, 5103, 5103A (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.351, 3.352 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the VA's duty to assist claimants has 
been reaffirmed and clarified.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et. seq. (West Supp. 2001)).  See also 38 C.F.R. §§ 3.102, 
3.159.  In this regard, the Board observes that the veteran 
has been afforded a personal hearing and multiple VA 
examinations.  Treatment records have also been obtained.  
Therefore, the Board concludes that it may now proceed.  

Increased pension is payable to a veteran by reason of need 
for aid and attendance or being housebound.  38 C.F.R. 
§ 3.351(a)(1). 

Need for aid and attendance means helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another person.  An individual will be considered in need 
of regular aid and attendance if he:  (1) Is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or (2) is a patient in a nursing 
home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. 
§ 3.351(b)(c). 

The following will be accorded consideration in determining 
the need for regular aid and attendance:  Inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination.  For the purpose of this paragraph 
"bedridden" will be that condition which, through its 
essential character, actually requires the claimant remain in 
bed.  38 C.F.R. § 3.352(a).

It is not required that all of the enumerated disabling 
conditions be found to exist before a favorable rating may be 
made.  The particular functions which the veteran is able to 
perform should be considered in connection with his condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirements for personal assistance from others.  
Id.; see Turco v. Brown, 9 Vet. App. 222 (1996).  

The record reflects that the veteran was determined to be 
entitled to special monthly pension based on a need for 
regular aid and attendance from April 1976 to January 1982.  
He was also found to be incompetent during this time.  In 
January 1982 he was found to again be competent and his 
special monthly pension, based on a need for regular aid and 
attendance, was terminated at that time.  

There is no competent medical evidence of record indicating 
that the veteran currently is blind or so nearly blind as to 
meet the criteria set forth in 38 C.F.R. § 3.352(a).  Neither 
is he a patient in a nursing home because of mental or 
physical incapacity.  Further, a review of all of the medical 
evidence, including treatment records and VA examination 
reports, dated in December 1997 and April and May 2000, as 
well as reports of private evaluation dated in April 1998 and 
March 2001, overwhelmingly indicate that the veteran does not 
require aid and attendance as a result of inability to dress 
or undress himself or keep himself ordinarily clean and 
presentable.  Neither does he require the adjustment of any 
prosthetic or orthopedic appliance.  Further, it is not 
demonstrated that he is unable to feed himself through loss 
of coordination or weakness nor is he unable to attend to the 
wants of nature.  Nor does any of this evidence indicate that 
the veteran is bedridden.  The evidence that would support an 
award of special monthly pension based on a need for aid and 
attendance is that which indicates that the veteran continues 
to experience incapacity that is manifested by his loss of 
balance that occurs without any warning.  

The report of a December 1997 VA neurological evaluation 
notes this loss of balance and reflects an impression that 
the veteran is disabled to the point where he needs aid and 
attendance.  It concludes that it is unclear whether the loss 
of balance is due to organic or functional etiology, but it 
was disabling to the veteran.  Other competent medical 
evidence is conflicting with respect to the degree and type 
of impairment the veteran experiences, with the report of an 
April 1998 private evaluation indicating that the veteran 
cannot get around without assistance, but could protect 
himself from the hazards of life and an April 2000 VA aid and 
attendance or housebound examination diagnosing an unsteady 
gait of unknown etiology, but indicating that the veteran is 
independent in his activities of daily living.  A March 2001 
private evaluation indicates that the veteran required 
assistance more than 50 percent of the time to protect 
himself from the hazards of everyday life.  

A review of all of the medical and lay evidence reflects that 
the veteran consistently reports a problem with balance, but 
does not indicate that the imbalance has ever resulted in any 
injury to the veteran.  With consideration that there is 
competent medical evidence indicating that the veteran is 
able to conduct his daily affairs on an independent basis and 
no evidence indicating that he has ever experienced injury 
due to imbalance, a preponderance of the evidence is against 
a finding that he requires the regular assistance of another 
person to protect himself from the hazards of everyday 
living.  On the basis of the above analysis, a preponderance 
of the evidence is against a finding that the veteran is 
helpless or so nearly helpless as to require the regular aid 
and attendance of another person.  38 U.S.C.A. § 1502; 
38 C.F.R. §§ 3.351, 3.352; Turco.

The rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C.A. § 1521 and who is not in need of 
regular aid and attendance shall be prescribed in 38 U.S.C.A. 
§ 1521(e) if, in addition to having a single permanent 
disability rated 100 percent disabling under the Schedule for 
Rating Disabilities (Rating Schedule) (not including ratings 
based upon unemployability under § 4.17 of this chapter):  
(1) Has additional disability or disabilities independently 
ratable as 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) is permanently housebound by reason of disability or 
disabilities.  This requirement is met with the veteran is 
substantially confined to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. 
§ 3.351(d).

The RO has evaluated the veteran's disabilities as status 
post decompressive lumbar laminectomy with arthritic change, 
evaluated as 40 percent disabling; arthritic changes of 
digits 2, 3, 4, and 5 of the right hand, evaluated as 40 
percent disabling; status post decompressive cervical 
laminectomy with arthritic changes, evaluated as 30 percent 
disabling; arthritic changes of digits 2, 3, 4, and 5 of the 
left hand, evaluated as 30 percent disabling; generalized 
anxiety disorder, evaluated as 30 percent disabling; 
arthritic changes of the right wrist, evaluated as 30 percent 
disabling; arthritic changes of the left wrist, evaluated as 
20 percent disabling; type II diabetes mellitus, evaluated as 
20 percent disabling; greater trochanter bursitis involving 
the left hip, evaluated as 10 percent disabling; degenerative 
change of the thoracic spine, evaluated as 10 percent 
disabling; hypertension, evaluated as 10 percent disabling; 
imbalance, evaluated as 10 percent disabling; and benign 
prostatic hypertrophy, history of erectile dysfunction, 
seborrheic dermatitis, post operative residuals of 
cholecystectomy, and scars, all evaluated as noncompensably 
disabling. 

The report of an April 2000 VA examination reflects that the 
veteran's diabetes mellitus is diet controlled and that his 
hypertension was controlled by medication.  The reports of 
April and May 2000 VA psychiatric evaluations reflect that 
the veteran was functioning within the average range for his 
age and education level on tests of memory, attention, 
psychomotor speed, and visual spatial ability.  The record 
also indicates that the veteran is not confined to his home 
or immediate premises.  The report of an April 2000 VA 
examination indicates that the veteran reports that he leaves 
his home premises regularly and on good days he can walk one-
half mile.  In the absence of any evidence indicating that 
any of the veteran's disabilities warrant a 100 percent 
evaluation and evidence in support of a finding that none of 
the disabilities are of a severity to warrant a 100 percent 
evaluation, a preponderance of the evidence the assignment of 
a 100 percent evaluation for any single disability.

The veteran in this case does not meet the criteria for being 
housebound since he does not have a single permanent 
disability rated 100 percent disabling under the Rating 
Schedule and since he is not substantially confined to his or 
her dwelling or immediate premises.  On the basis of the 
previous analysis with respect to the evaluation to be 
assigned to each of the veteran's disabilities and competent 
medical evidence reflecting that he is physically able to 
depart his premises, a preponderance of the evidence is 
against a finding that the veteran is permanently housebound.  
38 U.S.C.A. § 1502; 38 C.F.R. § 3.351.


ORDER

Special monthly pension based on the need for regular aid and 
attendance or by reason of being housebound is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

